This case was rightly decided for the reasons given by the trial judge. Our examination of the transcript and the exhibits convinces us that there is ample support for the judge’s ruling that "there [were] implied contract^]” between the plaintiffs and the defendants. LiDonni v. Hart, 355 Mass. 580, 583 (1969). See Albiani v. Loudd, 4 Mass. App. Ct. 165, 166-167 (1976). In light of this ruling and the facts found by the judge (see Mass.R.Civ.P. 52[a], 365 Mass. 816 [1974]), we conclude that there is a sufficient basis in the record to justify the respective monetary damage awards ordered by the judge on all the claims and counterclaims. In addition, we discern no error in the manner in which the judge treated the other aspects of this case. Accordingly, the judgment is affirmed. None of the parties is to have costs of appeal.
So ordered.